Title: The Commissioners to Sartine, 18 August 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Passi August 18 1778
     
     We embrace this first opportunity to answer the Letter, which your Excellency did Us the Honour to address to Us, the Sixteenth of this Month.
     We have examined, with Some Attention the Alterations which your Excellency has made in the second and fourteenth Articles of the projected Regulations and are of opinion, that they will remove the Difficulties We apprehendd from the first Draught.
     We thank your Excellency for the obliging Expressions of your Readiness to receive any Representations We may hereafter have occasion to make of Inconveniences arising in the Execution of these Regulations, which however We hope will not occur. We submit the whole to your Excellencys Deliberation and Decision and are, with Sentiments of the sincerest Respect, your Excellencys, most humble and most obedient servants.
    